Appeal from a judgment of the Orleans County Court (James P. Punch, J.), *1211rendered March 24, 2003. The judgment convicted defendant, upon her plea of guilty, of attempted burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Although we agree with defendant that her waiver of the right to appeal was not valid because the record is devoid of evidence that she understood the rights being waived (see People v DeSimone, 80 NY2d 273, 283 [1992]; People v Harris, 4 AD3d 767 [2004]; cf. People v Seaberg, 74 NY2d 1, 11 [1989]), we conclude that the bargained-for sentence is neither unduly harsh nor severe. We further conclude that defendant received meaningful representation (see generally People v Baldi, 54 NY2d 137, 147 [1981]). Present—Green, J.P., Pine, Kehoe, Gorski and Hayes, JJ.